Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 6, 2021

                                            No. 04-21-00389-CV

  IN RE AUBURN CREEK LIMITED PARTERNSHIP, The Lynd Company, Lynd Family
             Limited Partnership, and Forty Four Eleven, LLC, Relator(s)

                                             Original Proceeding 1

                                                    ORDER

        On September 15, 2021, relators filed a petition for writ of mandamus and a motion for
temporary relief requesting a stay of the underlying proceedings pending final resolution of the
petition for writ of mandamus. After considering the petition and the record, this court concludes
relators did not show they are entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relators’ motion for temporary relief is
DENIED as moot.

        It is so ORDERED on October 6, 2021.



                                                                      _____________________________
                                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CI-17349, styled Hang Pau, et. al v. Auburn Creek Limited
Partnership, pending in the 73rd Judicial District Court, Bexar County, Texas. The orders at issue in this original
proceeding were signed by the Honorable Aaron S. Hass, Presiding Judge of the 285th Judicial District Court, Bexar
County, Texas and the Honorable Cynthia Marie Chapa, Presiding Judge of the 288th Judicial District Court, Bexar
County, Texas.